
	

115 HRES 898 RH: Directing the Secretary of Homeland Security to transmit certain documents to the House of Representatives relating to Department of Homeland Security policies and activities relating to homeland security information produced and disseminated regarding cybersecurity threats posed by the ZTE Corporation, headquartered in Shenzhen, China.
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 152
		115th CONGRESS
		2d Session
		H. RES. 898
		[Report No. 115–714]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2018
			Mr. Thompson of Mississippi submitted the following resolution; which was referred to the Committee on Homeland Security
		
		
			June 8, 2018
			Reported adversely, referred to the House Calendar, and ordered to be printed
		
		RESOLUTION
		Directing the Secretary of Homeland Security to transmit certain documents to the House of
			 Representatives relating to Department of Homeland Security policies and
			 activities relating to homeland security information produced and
			 disseminated regarding cybersecurity threats posed by the ZTE Corporation,
			 headquartered in Shenzhen, China.
	
	
 That not later than 14 days after the date of the adoption of this resolution, the Secretary of Homeland Security is directed to transmit to the House of Representatives, to the extent that such homeland security information is in the possession of the Secretary, copies of any document, record, memo, correspondence, or other communication of the Department of Homeland Security or any portion of any such communication, that refers or relates to the following:
 (1)Any documentation related to the use of any ZTE Corporation’s products by the Department of Homeland Security.
 (2)Any documentation related to cybersecurity threats or vulnerabilities resulting from the use of ZTE Corporation’s products by the Department of Homeland Security or the Department’s contractors.
 (3)Any documentation related to the cybersecurity threats or vulnerabilities resulting from the use of ZTE Corporation’s products by State and local governments and first responders.
 (4)Any documentation related to any alerts or warnings issued by the Department of Homeland Security related to the use of ZTE Corporation’s cybersecurity products.
 (5)Any documentation related to cybersecurity threats or vulnerabilities posed by the use of ZTE Corporation products by the Federal Government.
 (6)Any documentation related to cybersecurity threats or vulnerabilities from state actors, including Iran, or terrorist organizations resulting from ZTE Corporation’s activities.
			
	
		June 8, 2018
		Reported adversely, referred to the House Calendar, and ordered to be printed
